Citation Nr: 0915049	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-26 031	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 11, 1988 Board decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).   



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty 
from August 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of a July 2007 motion filed by the moving 
party's representative.


FINDING OF FACT

The January 11, 1988 Board decision that denied service 
connection for PTSD was supported by the evidence of record; 
and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were incorrectly 
applied, such that they involved undebatable error that would 
have led to a materially different outcome.


CONCLUSION OF LAW

The January 11, 1988 Board decision that denied service 
connection for PTSD did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-
20.1407 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Board decisions are considered final and binding in the 
absence of a showing of CUE.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.1400-1407.

In order for CUE to exist, (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

There are two requirements to establish a CUE claim: 1) the 
alleged error must have been outcome determinative; and 2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Under the law in effect at that time of the January 1988 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C. §§ 310, 331.  

Movant's Arguments

The Veteran alleges that the Board committed CUE by denying 
entitlement to service connection for PTSD in the January 11, 
1998 decision.  Specifically, the Veteran contends that the 
Board should have applied the combat presumption under the 
version of 38 U.S.C.A. § 1154(b) then in effect.  The Veteran 
argues that the Board was bound by the RO's statement that 
the Veteran "saw combat" in its January 1978 rating 
decision and thus should not have denied the Veteran's claim 
for lack of stressor verification as combat veterans are not 
required to verify stressors in PTSD claims.  Specifically, 
the Veteran notes that VA cannot disregard the previous 
favorable findings of fact made by VA.  See Nolen v. Gober, 
222 F. 3d 1356 (Fed. Cir. 2000) (finding that once VA 
determined that a claim was well-grounded, any further 
challenge on the issue is waived.)  The Veteran argues that 
the Board disregarded the previous favorable finding of fact 
and provided no basis for not considering the Veteran's 
entitlement to the combat presumption.  

The Veteran alleges that if the Board had applied the combat 
presumption to his claim, he would have been entitled to 
service connection for PTSD.  Under 38 U.S.C.A. § 1154(b), a 
veteran who engaged in combat can establish the incurrence of 
his disease by satisfactory lay evidence.  In the January 11, 
1988 decision, the Board denied the claim because there was 
no corroborating objective evidence of these stressors.  
However, with application of the combat presumption, the 
Veteran did not need to provide "credible supporting 
evidence" and, instead, his lay statements regarding his 
stressors were sufficient evidence of incurrence to grant 
service connection for PTSD.  Thus, the Veteran argues that 
the Board's failure to apply the favorable finding made 
previously by VA in the January 1978 rating decision was CUE.

Alternatively, the Veteran alleges that the January 11, 1988 
Board decision was the result of CUE because the Board failed 
to consider and apply 38 U.S.C.A. § 105(a) to his claim.  
Under 38 U.S.C.A. § 105(a), an injury or disease incurred 
during active duty is presumed to be service connected.  At 
the time of the 1988 Board decision, the record contained a 
medical opinion from Dr. R.L.B., who indicated that he had 
treated the Veteran, in approximately 1971, for insomnia, 
panic attacks and impulsive rage, and that it was his 
impression "at that time, and presently, that the veteran 
was suffering from a traumatic neurosis stemming from his 
experience in the war."  As above, the Veteran served in the 
Army from August 1970 to March 1972.  He served in Vietnam 
from January 1971 to January 1972.  In Dr. R.L.B.'s statement 
he indicated that he treated the Veteran in "approximately 
1971," which indicates that he treated the Veteran upon his 
return from Vietnam.  In the 1999 Board decision granting the 
claim, the Board noted, "in addition, there is the highly 
relevant evidence of Dr. R.L.B. who indicated that he had 
treated the veteran at a time proximate to his VN service for 
symptoms consistent with a diagnosis of PTSD."  The Veteran 
argues that the fact there was evidence that the Veteran was 
treated in service for PTSD triggered the presumption of 
service connection.  Dr. R.L.B. noted that the Veteran was 
suffering from a "traumatic neurosis" at the time of 
treatment in service up until the present time.  Under 38 
U.S.C.A. § 105(a), the Veteran argues that he was entitled to 
service connection for this condition which began at the time 
of his service and was directly attributed to his 
"experience in war."  Thus, the Veteran argues that the 
Board committed CUE by failing to apply the presumption of 
service connection to his claim.  

Factual Background

The Veteran's service personnel records show that he served 
in Vietnam from January 1971 to January 1972.  While the 
Veteran received several awards and commendations for his 
military service, there is no indication among these awards 
that he served in combat.  The Veteran's service treatment 
records are negative for any complaints of a psychiatric 
disorder.  Significantly, his June 1970 entrance examination 
and February 1972 separation examination show normal 
psychiatric evaluations.  

In March 1977, the Veteran filed a formal claim for service 
connection for residuals of a concussion, hearing loss, and 
tinnitus.  By rating decision dated in January 1978 the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for hearing loss and tinnitus.  In 
the January 1978 rating decision, the RO implied that the 
Veteran was exposed to combat.  Specifically, the decision 
noted that the Veteran "saw combat" and also noted that the 
Veteran was "subjected to acoustic trauma for nearly one 
year... during his period of combat."  

In January 1982, the Veteran's then-representative submitted 
a claim on his behalf for service connection for post 
traumatic stress neurosis (PTSN).  With this claim, a medical 
opinion dated November 1981 was submitted from a Dr. R.L.B. 
wherein the doctor indicated that he treated the Veteran, in 
approximately 1971, for insomnia, panic attacks, and 
impulsive rage, and that it was "his impression at that 
time, and presently, that the Veteran was suffering from a 
traumatic neurosis stemming from his experience in the war."  
In March 1982, the Veteran was afforded a VA psychiatric 
examination at which time he was diagnosed with PTSD.  In an 
April 1982 rating decision the RO denied service connection 
for PTSD and the Veteran perfected an appeal.  

In September 1984, the Board remanded the Veteran's claim 
with directions for the RO to obtain a psychiatric 
examination by two psychiatrists to determine the nature and 
extent of the Veteran's psychiatric disorder.  The Veteran 
was afforded a VA examination in December 1984 at which time 
he was diagnosed with PTSD related to his stressor of being 
on a fire base.  In a February 1985, the RO confirmed the 
denial of service connection for PTSD because the Veteran's 
tour of duty was not considered a significant stressor in 
that, although he was in danger, he did not experience 
helplessness, much disruption in daily living, or 
overwhelming loss.  

In August 1985, the Board again remanded the claim to the RO 
with direction to obtain additional information from the 
Veteran regarding the units to which he was assigned and his 
specific stress incidents, and the send a request to the 
Environment Support Group (ESG) for verification of 
stressors.  An August 1985 report of field examination noted 
that there were three attempts to contact the Veteran at his 
home, and he was left messages, but he never responded.  The 
case was returned to the Board.  In February 1986, the Board 
again remanded with direction to schedule a meeting with the 
Veteran and his representative and, with or without 
additional information from the Veteran, contact ESG and 
request verification of the Veteran's claimed stressors.

In February 1987, the Department of the Army submitted copies 
of the Operational Reports - Lessons Learned for the 3rd 
Battalion 82nd Artillery for the periods ending April 1971 
and October 1971.  A March 1987 report of field examination 
noted that the Veteran reported being a cook on Firebase 510 
and pulled guard duty at night, and that the firebase moved 
around a lot.  He reported that his unit took incoming rounds 
two or three times per month.  In April 1987, the RO issued 
an SSOC continuing the denial of service connection for PTSD.  

In the January 11, 1998 decision, the Board denied the claim 
for service connection for PTSD.  The Board noted that the 
Veteran had several diagnoses of PTSD based upon stressors 
reported by him, but that attempts to obtain corroborating 
objective evidence of a stressor had not been successful.  
The Board notes that duty at a fire base, in and of itself, 
does not establish exposure to a stressor.  Further, the 
Board noted that the ESG report did not show that Hill 510 
came under fire or was overrun by the enemy.  The Board 
concluded that, in the absence of a verified stressor, the 
diagnostic criteria for PTSD had not been met.  

In April 1994 the Veteran attempted to reopen his claim for 
service connection for PTSD and while this was initially 
denied by the RO and appealed to the Board, following a Joint 
Motion for Remand by the Court of Appeals for Veterans' 
Claims (CAVC), the Board reopened the claim for service 
connection and granted service connection for PTSD.  In 
February 2000, the RO implemented this Board decision and 
granted service connection for PTSD, with an evaluation of 70 
percent effective April 11, 1994, the date of the Veteran's 
claim.  The RO also granted a total rating based on 
unemployability.  

Analysis

	1.  Combat Presumption

The Veteran alleges that the Board committed CUE by denying 
entitlement to service connection for PTSD in the January 
1998 decision by failing to apply the combat presumption 
under 38 U.S.C.A. § 1154(b).  The Veteran argues that the 
Board was bound by the RO's determination that the Veteran 
"saw combat" in its January 1978 rating decision and thus 
should not have denied the Veteran's claim for lack of 
stressor verification as combat veterans are not required to 
verify stressors in PTSD claims.

In January 1988, the "combat presumption" under the current 
38 U.S.C.A. § 1154(b) was found at 38 U.S.C.A. § 354 (1984).  
Under 38 U.S.C.A. § 354 (1984), if an injury or disease was 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 384 (1984).  Then, as now, the 
provisions of 38 U.S.C.A. § 384 (1984) do not establish a 
presumption of service connection; instead, they ease the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
The statute provides a basis for determining whether a 
particular injury was incurred in service but not a basis to 
link the injury etiologically to the current condition.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

Thus, the matter of whether the Veteran was a combat veteran 
is a question to be answered by examining the facts of 
record.  The fact that a veteran asserts that he served in 
combat is not sufficient alone.  His lay statements are only 
accepted as sufficient proof of service incurrence once it is 
established that he engaged in combat with the enemy; the law 
and regulations in 1988 did not indicate that his statements 
were to be accepted as sufficient proof of combat service 
itself.

In this case, the facts considered in January 1988 did not 
establish that the veteran had participated in "combat."  
Although the Veteran served in Vietnam, the evidence of 
record in 1988 did not show that he actually engaged in 
combat with the enemy.  As previously noted, his MOS was 
listed as that of a cook, and there was no indication that he 
had received any medals and/or citations indicative of 
combat.  Attempts to officially verify his claimed stressors 
were unsuccessful.  Therefore, the Board finds that it was 
reasonable to conclude that the veteran did not engage in 
combat with the enemy based upon the facts shown in 1988.

As for whether the Board was bound by the RO's 1978 notation 
that the Veteran "saw combat," the Board notes that the 
Veteran never appealed the January 1978 rating decision and 
the RO's findings were never addressed by an appellate court.  
Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the 'law of the case' 
doctrine operates to preclude reconsideration of identical 
issues." Chisem v. Brown, 8 Vet.App. 374, 375 (1995) 
(quoting Johnson (Anne) v. Brown, 7 Vet.App. 25, 26 (1994) 
(per curiam order)); see also Ethicon Endo-Surgery, Inc. v. 
United States Surgical Corp., 149 F.3d 1309, 1315 
(Fed.Cir.1998) (applying law-of-the-case doctrine); Browder 
v. Brown, 5 Vet.App. 268, 270 (1993) ( "[u]nder the doctrine 
of 'law of the case,' questions settled on a former appeal of 
the same case are no longer open for review" ).  The U.S. 
Court of Appeals for the Federal Circuit has articulated, and 
the Court of Appeals for Veterans' Claims has recognized, 
"three exceptions to the law[-]of[-]the[-]case doctrine: (1) 
when the evidence at trial was substantially different from 
that in the former trial upon which the appellate court based 
its decision; (2) when the controlling authority has since 
made a contrary decision of law; and (3) when the appellate 
decision was clearly erroneous." Chisem, supra (citing Kori 
Corp. v. Wilco March Buggies and Draglines, Inc., 761 F.2d 
649, 657 (Fed.Cir.1985)).  None of the exceptions is 
applicable here.  Thus, the notation that the Veteran "saw 
combat" was not the law of the case.  

The Nolen case cited by the Veteran's representative is 
specific to determinations as to whether a particular claim 
is well-grounded.  Further, that case dealt specifically with 
the jurisdiction of the Veterans Court, not with the 
jurisdiction of the Board.  38 U.S.C.A. § 7104(a) states, in 
relevant part, that "[a]ll questions in a matter which under 
section 511(a) of this title is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  38 U.S.C.A. § 511(a) provides, in relevant 
part, that "the Secretary shall decide all questions of law 
and fact necessary to a decision by the Secretary."  Those 
provisions make clear that even if a veteran appeals only the 
ultimate question of entitlement to benefits, the Board as 
agent of the Secretary, shall review all questions necessary 
to the decision in the matter.  Thus, it was appropriate that 
the Board determine in January 1988 whether the Veteran had 
engaged in combat.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The current disagreement mainly appears to be with how the 
Board weighed or evaluated the evidence that was of record, 
and more specifically, with the way statutory or regulatory 
provisions extant at the time were applied.  An allegation 
that the Board inappropriately weighed the evidence does not 
fit the definition of a viable CUE claim.  Damrel v. Brown, 6 
Vet. App. 242 (1994).



2.	Dr. R.L.B.'s November 1981 statement

The Veteran alternatively alleges that the Board should have 
granted service connection for PTSD based on the November 
1981 statement from Dr. R.L.B. in which he noted that he 
treated the Veteran in "approximately 1971" i.e., during 
the Veteran's military service in Vietnam, thus triggering 
the presumption in 38 U.S.C.A. § 105(a).  

However, the Board finds that Dr. R.L.B.'s November 1981 
statement does not trigger the presumption in  38 U.S.C.A. 
§ 105(a).  In the November 1981 statement, Dr. R.L.B. stated 
that he treated the Veteran "in approximately 1971" as part 
of his work as Chief of the Mental Health Program of the 
Navajo area of the Indian Health Service.  As is noted above, 
the Veteran was on active duty in Vietnam until January 1972.  
As such, it would have been impossible for Dr. R.L.B. to 
treat the Veteran as part of his work as "Chief of the 
Mental Health Program of the Navajo area of the Indian Health 
Service" while the Veteran was still stationed in Vietnam.  
Thus, this statement does not trigger the presumption in 38 
U.S.C.A. § 105(a).  It is much more likely that Dr. R.L.B. 
treated the Veteran for PTSD symptoms soon after returning 
from Vietnam in 1972 and this was noted in the Board's 
January 11, 1988 decision, "in addition, there is the highly 
relevant evidence of Dr. R.L.B. who indicated that he had 
treated the veteran at a time proximate to his VN service for 
symptoms consistent with a diagnosis of PTSD."  Furthermore, 
while there is evidence that the Veteran was treated for PTSD 
soon after his discharge from service, PTSD is not a 
psychosis and is therefore not one of the chronic diseases 
which may be presumed to have been incurred during service if 
it becomes disabling to a compensable degree within one year 
of separation from active duty pursuant to 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Even though 
there was evidence of PTSD symptoms shortly after service at 
the time of the January 11, 1988 Board decision, there was no 
verification of an in-service stressor at the time of the 
January 11, 1988 decision.     

The Board discussed the November 1981 statement from Dr. 
R.L.B. in its January 11, 1988 decision but found that there 
was no evidence of a confirmed stressor.  As such, the Board 
properly discussed the November 1981 statement from Dr. 
R.L.B. and there was no CUE with regard to this evidence.

It appears that the Veteran and his representative disagree 
with how the Board weighed or evaluated the evidence that was 
of record.  An allegation that the Board inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Damrel, supra. 

Thus, with regard to both of the arguments presented by the 
Veteran and his representative, the Board finds that there is 
no CUE in the January 11, 1988 Board decision.

Notice and Assistance

A CUE claim must be based on the record and law that existed 
at the time of the prior adjudication in question, and VA's 
duties to notify and assist are not applicable.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).
 

ORDER

CUE not having been show, the claim for revision or reversal 
of a January 11, 1988 Board decision that denied service 
connection for PTSD is denied.




                       
____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



